UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4123


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MORRIS EDWARD BRIDGERS, a/k/a Muzak,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00183-BO-3)


Submitted:   January 29, 2015             Decided:   February 23, 2015


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Jenna Turner Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Morris Edward Bridgers appeals his conviction and 200-

month sentence imposed following his guilty plea, pursuant to a

written plea agreement, to conspiracy to distribute and possess

with intent to distribute one kilogram or more of heroin, in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (2012).

On   appeal,    Bridgers   challenges       the    adequacy   of   the   district

court’s Fed. R. Crim. P. 11 hearing and argues that the district

court’s   explanation      of    its   sentence     was   insufficient. *     The

Government contends that the district court’s errors during the

plea colloquy were harmless and that Bridgers waived his right

to   appeal    his   sentence.     We   affirm      Bridgers’   conviction   and

dismiss the appeal of his sentence.

              Bridgers first challenges the district court’s Rule 11

colloquy.      Prior to accepting a guilty plea, the trial court

must conduct a plea colloquy in which it informs the defendant

of, and determines he understands, the nature of the charge to

which he is pleading guilty, any mandatory minimum penalty, the

maximum possible penalty he faces, and the various rights he is

relinquishing by pleading guilty.                 Fed. R. Crim. P. 11(b)(1);


      *
       Bridgers’ counsel originally filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967).  However, after our
independent review of the record, we ordered counsel to file a
merits brief.



                                        2
United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

“In    reviewing     the     adequacy     of       compliance     with   Rule    11,    this

Court should accord deference to the trial court’s decision as

to     how   best     to     conduct      the       mandated      colloquy      with     the

defendant.”       DeFusco, 949 F.2d at 116.                 Because Bridgers did not

move    to   withdraw       his     guilty     plea    in   the     district    court     or

otherwise preserve any allegation of Rule 11 error, we review

the plea colloquy for plain error.                      United States v. General,

278 F.3d 389, 393 (4th Cir. 2002).                    In the guilty plea context,

a defendant demonstrates plain error by “show[ing] a reasonable

probability that, but for the error, he would not have entered

the plea.”        United States v. Massenburg, 564 F.3d 337, 343 (4th

Cir. 2009) (internal quotation marks omitted).

             We conclude that the district court’s omissions did

not affect Bridgers’ substantial rights.                          Some of the omitted

information was contained in the written plea agreement, which

Bridgers signed.            Next, we conclude that the district court’s

failure      to     advise        Bridgers     of     its    obligations        to     order

restitution and any applicable forfeitures were harmless because

neither were ordered in this case and Bridgers was informed he

faced    a   maximum       fine    of   $10,000,000.          Cf.    United     States    v.

Fentress, 792 F.2d 461, 465-66 (4th Cir. 1986) (finding that

district court’s failure to inform defendant of authority to

order restitution was harmless where court informed defendant he

                                               3
faced maximum fine in excess of restitution eventually ordered).

Finally, the court’s failure to explain the nature of supervised

release    was    harmless    because      the    term     of    incarceration       and

supervised      release    that   Bridgers       actually       received    were   less

than his potential maximum.              See United States v. Good, 25 F.3d

218, 220 (4th Cir. 1994) (“[F]ailure to discuss the nature of

supervised release is harmless error if the combined sentence of

incarceration and supervised release actually received by the

defendant is less than the maximum term he was told he could

receive.”).       We therefore affirm the judgment with respect to

Bridgers’ conviction.

            Bridgers also argues that the district court failed to

adequately explain its chosen sentence.                   The Government responds

that Bridgers waived his right to appeal his sentence.                       When the

Government seeks to enforce an appeal waiver and did not breach

its obligations under the plea agreement, we enforce the waiver

if   it   was    knowing   and    intelligent       and    the    issues    raised    on

appeal fall within its scope.                  United States v. Copeland, 707

F.3d 522, 528 (4th Cir.), cert. denied, 134 S. Ct. 126 (2013).

We review the validity of an appellate waiver de novo.                         United

States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

            To determine whether an appeal waiver is knowingly and

intelligently       entered,      we      examine     the        totality     of     the

circumstances,      including      the    defendant’s       experience,      conduct,

                                           4
educational      background,        and   familiarity         with    the     agreement’s

terms.       General,       278    F.3d    at       400.     Other     factors     to    be

considered are whether the waiver language in the plea agreement

was    “unambiguous”        and    “plainly          embodied,”      and    whether     the

district    court     fully       questioned        the    defendant       regarding    the

waiver of his right to appeal during the Rule 11 colloquy.                              Id.

at 400-401; see United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th

Cir. 1991).

            We    conclude        that    Bridgers’        waiver    was     knowing    and

voluntary.        Although the district court did not specifically

question Bridgers as to whether he specifically understood the

appellate      waiver   provision         of       the   agreement,    the     court    did

specifically discuss the waiver when describing the terms of the

agreement, and Bridgers affirmed that he had agreed to the terms

described by the court.              Bridgers also confirmed that he was

thirty years old, had a ninth-grade education, could read and

understand English, and that he had had sufficient opportunity

to consult with his attorney.                      Moreover, the language of the

plea waiver is clear and unambiguous, waiving Bridgers’ right to

appeal whatever sentence was imposed, excluding only a sentence

in    excess     of   the    advisory       Guidelines        range        determined   at

sentencing.       Because Bridgers’ sentence is below that range, the



                                               5
issue he seeks to appeal falls directly within the scope of his

waiver.   We therefore dismiss the appeal of his sentence.

           Accordingly, we affirm in part and dismiss in part.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                    6